Name: Commission Regulation (EEC) No 458/87 of 13 February 1987 fixing the amount of the aid for peas, field beans and sweet lupins used in animal feed
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 14. 2. 87 Official Journal of the European Communities No L 46/ 15 COMMISSION REGULATION (EEC) No 458/87 of 13 February 1987 fixing the amount of the aid for peas, field beans and sweet lupins used in animal feed Whereas it follows from applying the rules and other provisions contained in Regulation (EEC) No 3631 /86 and in Article 105 of the Act of Accession of Greece to the information at present available to the Commission that the amount of the subsidy at present in force should be altered as shown in Article 1 of this Regulation, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 1431 /82 of 18 May 1982 laying down special measures for peas and field beans ('), as last amended by Regulation (EEC) No 3127/86 (2), and in particular Article 3 (6) thereof, Having regard to Commission Regulation (EEC) No 3540/85 of 5 December 1985 laying down detailed rules for the application of the special measures for peas, field beans and sweet lupins (3), as last amended by Regulation (EEC) No 3025/86 (*), and in particular Article 24 ( 1 ) thereof, Whereas the amount of the aid referred to in Article 3 of Regulation (EEC) No 1431 /82 was fixed by Commission Regulation (EEC) No 3631 /86 (*), as last amended by Regulation (EEC) No 305/87 (*) ; HAS ADOPTED THIS REGULATION : Article 1 The amount of the aid referred to in Article 3 ( 1 ) of Regu ­ lation (EEC) No 1431 /82 is fixed in the Annex hereto . Article 2 This Regulation shall enter into force on 16 February 1987. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 13 February 1987. For the Commission Frans ANDRIESSEN Vice-President (&gt;) OJ No L 162, 12. 6 . 1982, p. 28 . (2) OJ No L 292, 16 . 10 . 1986, p. 1 . (3) OJ No L 342, 19 . 12. 1985, p. 1 . (&lt;) OJ No L 281 , 2. 10 . 1986, p. 15 . O OJ No L 336, 29 . 11 . 1986, p. 32. ( «) OJ No L 30, 31 . 1 . 1987, p. 39 . No L 46/16 Official Journal of the European Communities 14. 2. 87 ANNEX to the Commission Regulation of 13 February 1987 fixing the amount of aid for peas, field beans and sweet lupins used in animal feed Amounts of the aid applicable from 16 February 1987 (ECU/100 kg) Current month 2nd month 3rd month 4th month 5th month 6th month 7th month 1 . Peas and field beans : I I I (a) used in Spain 16,758 17,119 17,587 17,804 17,804 16,364 (&gt;) 16,364 (') (b) used in Portugal 16,454 16,822 17,303 17,529 17,529 16,089 (') 16,089 (') (c) used in another Member State 16,864 17,222 17,686 17,900 17,900 16,460 (') 16,460 (  ) 2. Sweet lupins : | I I l (a) harvested and used in Spain 17,305 17,545 17,930 18,219 18,219 18,219 0 18,219 c) (b) harvested in another Member State and : I I I  used in Portugal 19,023 19,274 19,675 19,976 19,976 19,976 ( ») 19,976 (')  used in the Community as constituted at 31 December 1985 19,569 19,806 20,185 20,470 20,470 20,470 (') 20,470 (  ) (') Dependent on the initial activating price for the aid that is set for the 1987/ 1988 marketing year.